Citation Nr: 1638990	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for necrobiosis of the feet.  

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and as secondary to service-connected type 2 diabetes mellitus.

3.  Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides and as secondary to service-connected type 2 diabetes mellitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial rating in excess of 10 percent for type 2 diabetes mellitus.

6.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.  

7.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.  

(The issue of entitlement to whether the discontinuance of Vocational Rehabilitation and Employment benefits under the provisions of Chapter 31, Title 38, of the United States Code, was proper will be addressed in a separate decision, under a separate docket number.)


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida dated in November 2008 (in pertinent part, granted service connection for diabetes mellitus with erectile dysfunction rated 10 percent and denied service connection for bilateral peripheral neuropathy, hypertension and PTSD), August 2009 (denied service connection for sleep apnea) and June 2010 (granted service connection for bilateral lower extremity peripheral neuropathy, each separately rated 10 percent, denied service connection for necrobiosis of the feet and confirmed the denial of service connection for sleep apnea). 

The Veteran testified before the undersigned in May 2015.  A transcript of the hearing is of record.

Subsequent to the most recent adjudication of these claims (November 2009 Statement of the Case (SOC) for type II diabetes mellitus, hypertension and PTSD and February 2012 SOC for bilateral lower extremity peripheral neuropathy, necrobiosis of the feet and sleep apnea), additional evidence was submitted with a waiver of RO initial consideration.

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects psychiatric symptoms and diagnoses including PTSD, dysthymic disorder and major depressive disorder.  The Board has recharacterized the issue on appeal accordingly.

The matters of increased initial ratings for bilateral lower extremity peripheral neuropathy and service connection for hypertension, sleep apnea and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the May 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the undersigned that he wished to withdraw his appeal with respect to his claim seeking service connection for necrobiosis of the feet; there is no question of fact or law remaining before the Board on that matter.

2.  Prior to January 13, 2010, the Veteran's type II diabetes mellitus required a restricted diet; it did not require insulin and/or oral hypoglycemic agents.

3.  From January 13, 2010, the Veteran's diabetes mellitus has required a restricted diet and oral hypoglycemic agents and/or insulin; it has not required regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service connection for necrobiosis of the feet have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

2.  Prior to January 13, 2010, the criteria for an initial rating in excess of 10 percent for type II diabetes mellitus were not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (Code) 7913 (2015).

3.  From January 13, 2010, the criteria for a 20 percent, but no higher, rating for type II diabetes mellitus have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204. 

On the record during the May 2015 Board hearing, the Veteran indicated that he was withdrawing his appeal seeking service connection for necrobiosis of the feet.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter, and the Board has no further jurisdiction to consider an appeal in the matter.  Accordingly, the appeal with respect to the issue of service connection for necrobiosis of the feet must be dismissed. 

Notice and Assistance

With respect to the matter of an initial rating in excess of 10 percent for diabetes mellitus decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If  there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Diabetes mellitus is evaluated under Code 7913, which provides a 10 percent rating for diabetes manageable by restricted diet only, not requiring insulin; a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Code 7913. 

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under Diagnostic Code 7913. The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011). 

Complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913, Note (1).

"Successive" rating criteria are where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Code 7913 is successive because each higher rating requires the elements of the lower evaluation: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).

A February 2008 VA treatment report notes that the Veteran had a diagnosis of diabetes mellitus and was advised to follow-up with his primary care physician.  

A June 2008 VA diabetes mellitus examination report notes that the Veteran had been diagnosed with "non-insulin dependent diabetes mellitus" six months previously.  He complained of hypoglycemic reactions, was originally on a restricted diet and reported that although he does not avoid strenuous activities, he cannot do them anymore because he has loss of strength.  He reported taking no medication for diabetes.  

A November 2008 addendum to the June 2008 examination report notes that the Veteran's diabetes is treated with diet and exercise.  

Accordingly, a November 2008 rating decision granted service connection for diabetes mellitus and erectile dysfunction and assigned a combined 10 percent rating from February 7, 2008, the date of receipt of the Veteran's claim for service connection.  

VA treatment records include an August 2009 report of podiatry consultation which includes an assessment of NIDDM (non-insulin-dependent diabetes mellitus) with neuropathy and an October 2009 report of psychology consultation which also notes non-insulin dependent diabetes mellitus.

A January 13, 2010 VA treatment report notes that the Veteran was to be started on Metformin in addition to a low carbohydrate and low fat diet for treatment of his diabetes mellitus.  

A March 2010 VA diabetes mellitus examination report notes that the Veteran is treated with Metformin and instructed to follow a restricted diet.  He was not restricted in his ability to perform strenuous activities.  With the exception of bilateral lower extremity peripheral neuropathy, which is addressed in the remand portion below, the Veteran denied a significant history or symptoms related to diabetes. 

A June 2011 VA diabetes mellitus examination report also notes the Veteran's treatment with Metformin and restricted diet but no regulation of activities.  With the exception of peripheral neuropathy (addressed below), erectile dysfunction (which is service connected) and progressive loss of vision; the Veteran again denied a significant history of symptoms related to diabetes.  Eye examination showed loss of visual acuity and cataracts.  [Notably, a February 2012 rating decision granted service connection for cataracts, claimed as decreased vision associated with herbicide exposure, rated zero percent disabling.] 

During his May 2015 Board hearing, the Veteran testified that he had been advised by his physician that "the move program was contraindicated for" him and he "shouldn't exert" himself.  He recalled that he had "a diagnosis and a progress report that was telling [him] that [he] had to have [his] activities restricted."  

In a May 2015 letter, the Veteran's VA physician stated that, when she initially started treating the Veteran, he had known glucose intolerance which was being controlled by exercise and diet.  However, in January 2010, oral medications were started because of increased glucose readings.  He did well for some time; however, in December 2012, the Veteran developed significant weight loss, polyuria and general malaise and was admitted for treatment of hyperglycemic hyperosmolar state.  Since the hospitalization, the Veteran has required both oral medications and insulin therapy to control his diabetes.  

Based on the evidence presented, the Board finds that a rating in excess of 10 percent for diabetes mellitus prior to January 13, 2010 is not warranted; however, an increased 20 percent rating from that date is warranted.  In this regard, the Board notes that to warrant a higher rating the evidence must show diabetes mellitus requiring insulin, a restricted diet and regulation of activities.  To warrant a higher rating for diabetes mellitus itself, under Diagnostic Code 7913, the criteria for higher ratings are conjunctive not disjunctive.  In other words, the control of diabetes mellitus must require restricted diet and insulin and/or oral hypoglycemic agent for an increased 20 percent rating and restricted diet, insulin and/or oral hypoglycemic agent and regulation of activities for an increased 40 percent rating.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson  v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Here, the evidence of record shows the Veteran's diabetes mellitus was controlled with restricted diet only prior to January 13, 2010 and required a restricted diet and oral hypoglycemic agent from that date (with insulin added in December 2012).  The medical record fails to show the Veteran's diabetes mellitus required oral hypoglycemic agent and/or insulin prior to January 13, 2010 or regulation of activities at any time during the appeal period.

Finally, the Board finds that the medical evidence of record does not reflect any further compensable complications of diabetes that have not been separately rated.  [Peripheral neuropathy of each lower extremity, erectile dysfunction and cataracts are service connected and he receives special monthly compensation for erectile dysfunction.]

In reaching the above conclusions, the Board has considered the Veteran's statements regarding his service-connected diabetes mellitus.  He is competent to report his symptoms and observations because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify specific levels of his service-connected diabetes mellitus according to the appropriate diagnostic code and relevant rating criteria.  In this case, competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's contentions.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991).

For these reasons, an initial rating in excess of 10 percent prior to January 13, 2010 and in excess of 20 percent from that date for diabetes mellitus is not warranted.

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected type II diabetes mellitus fall within the criteria for the 10 percent schedular rating assigned prior to January 13, 2010 and 20 percent from that date.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.

The Board notes that the Veteran's combined evaluations have been 10 percent from February 7, 2008; 30 percent from August 24, 2009 and 40 percent from November 4, 2015 (and special monthly compensation for loss of use of a creative organ from February 7, 2008) for his service-connected disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447  (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Veteran does not allege that he stopped working or is unable to work due to his type II diabetes mellitus.  During his May 2015 Board hearing, the Veteran testified that he retired in September 2013 because he was "underemployed" (was "disappointed" because he was unable to obtain employment which compensated him for his level of education and training).  Further, although the December 2015 Board Brief asserts that the Veteran's type II diabetes mellitus warrants an increased 20 percent rating (as is granted herein); it is not suggested that this disability, alone, renders him unemployable.  Accordingly the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal seeking service connection for necrobiosis of the feet is dismissed

Prior to January 13, 2010, entitlement to a disability rating in excess of 10 percent for type II diabetes mellitus is denied.

Since January 13, 2010, entitlement to a disability rating of 20 percent for type II diabetes mellitus is granted, subject to the law and regulations governing the criteria for award of monetary benefits.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his remaining claims.  

The Veteran was last afforded an examination for his service-connected peripheral neuropathy of the lower extremities in connection with his June 2011 VA diabetes mellitus examination.  Subsequently, during his May 2015 hearing, the Veteran reported that the symptoms of his peripheral neuropathy had worsened since that examination.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's peripheral neuropathy of the lower extremities and that it has been over 5 years since he was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Regarding the matter of service connection for hypertension, review of the record shows that the June 2008 VA examination report (conducted by a physician) includes the impression of "hypertension, at least as likely as not secondary to diabetes mellitus," a November 2008 addendum to this examination report (by a nurse practitioner (NP)) includes the opinion that the Veteran's "hypertension is less likely than not related to his Diabetes as there is no kidney disease" (notably, VA treatment records show the Veteran has been prescribed medication for "kidney protection") and a March 2010 VA examination report (by the NP) includes the opinion that the Veteran's hypertension is not a complication of his diabetes because the onset of hypertension preceded diabetes and there is no evidence of nephropathy.  However, the March 2010 examiner incorrectly notes that the onset of the Veteran's diabetes was in April 2009, when VA treatment records show the initial diagnosis was in February 2008, and his diagnosis of hypertension was in 2008.  In addition to the inconsistencies in these etiology opinions, the examination reports do not include opinions as to whether the Veteran's hypertension is aggravated by his service-connected type II diabetes mellitus.  Accordingly, a remand is warranted so that an adequate opinion may be obtained regarding the Veteran's claim for secondary service connection, especially as it pertains to the theory of aggravation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc) (indicating that service connection on a secondary basis is warranted when a current disability is either caused or aggravated by a service-connected disability).

Furthermore, the Veteran has been found to have served in Vietnam and, thus, is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  In light of the NAS studies' findings, the Board finds that a medical examination for an opinion as to whether the Veteran's current hypertension is etiologically related to his exposure to herbicides in service is warranted.

The Veteran contends that he has an acquired psychiatric disorder, claimed as PTSD, related to his military service.  His reported stressors include being a conscientious objector and being forcibly deployed to Vietnam (service personnel records (SPRs) show he enlisted) and being "abducted" by Viet Cong (who he claims released him after determining that he was no use to them; the Veteran also argues that the abduction should be recharacterized as prisoner of war (POW) status).  A review of the Veteran's SPRs also shows that, while he was being escorted to an aircraft for shipment to Vietnam in September 1968, he broke away from his escorts and dove through a window, sustaining lacerations to his nose, forehead and left forearm.  (An April 1970 VA Administrative Decision found that the Veteran's injuries as result of this incident were not incurred in the line of duty and were due to his own misconduct.)  SPRs also show that the Veteran went AWOL in December 1967, October 1968 (for which he received a Court Martial conviction) and March 1969.  Additionally, declassified records show that the Veteran's unit was exposed to combat in August 1969 while stationed at Marble Mountain Air Base in Da Nang Vietnam.  Specifically, a rocket attack on August 19, 1969 resulted in 3 Marines killed in action, 1 Navy killed in action and damage to sick bay, motor transport area and an operations building.  

Since service, he has been variously diagnosed as having PTSD, dysthymic disorder and major depressive disorder.  An April 2011 private medical statement includes an opinion which suggests that the Veteran's PTSD is the result of his military stressors.  Similarly, a November 2011 letter from the Veteran's VA attending psychiatrist notes that the Veteran "has been experiencing PTSD symptoms since his military service as a Vietnam veteran."  

To date, the Veteran has not been afforded a VA examination in conjunction with his claim of entitlement to service connection for an acquired psychiatric disorder.  The Board finds that the minimal threshold for when a VA examination is required has been met, and the Veteran should be afforded a VA examination for his claimed psychiatric disorder.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

Finally, the Veteran claims that he has sleep apnea that is either directly due to his military service or secondary to his service-connected Type II Diabetes Mellitus.  VA medical records document treatment for sleep apnea and the Veteran's competent assertions are that he has experienced symptoms of sleep apnea, such as snoring, since service.  As such, a VA medical nexus opinion is needed to assist in deciding this claim.  Id.

On remand, complete updated VA and private treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected peripheral neuropathy of the right and left lower extremities.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should delineate all symptomatology associated with, and the current severity of, the Veteran's peripheral neuropathy of the right and left lower extremities.  

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an examination by an appropriate physician to determine the nature and likely etiology of his hypertension.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to his military active duty service, to include his presumed exposure to herbicides therein? 

The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.

b)  Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is due to his service-connected type II diabetes mellitus? 

c)  Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is aggravated by his service-connected type II diabetes mellitus? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for an examination by an appropriate physician to determine the nature and likely etiology of an acquired psychiatric disorder, to include PTSD.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following: 

a)  Identify all of the Veteran's acquired psychiatric disorders that have manifested since the current claim was filed in February 2008. 

b)  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s). 

c)  For each currently diagnosed acquired psychiatric disorder other than PTSD, to include dysthymic disorder and major depressive disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that any such disorder is related to the Veteran's military service. 

In providing the requested opinion, the examiner should discuss the Veteran's assertions of being a conscientious objector and being forcibly deployed to Vietnam, diving through a glass window to avoid deployment to Vietnam, declassified records showing that his unit was exposed to combat in August 1969 while stationed at Marble Mountain Air Base in Da Nang, Vietnam, and his December 1967, October 1968 (for which he received a Court Martial conviction) and March 1969 periods of being AWOL.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

5.  After all outstanding records have been associated with the claims file, schedule the Veteran for an examination by an appropriate physician to determine the nature and likely etiology of his obstructive sleep apnea.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea is related to his military active duty service? 

b)  Is it at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea is due to his service-connected type II diabetes mellitus? 

c)  Is it at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea is aggravated by his service-connected type II diabetes mellitus? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

6.  After completing the above, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his agent the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


